Citation Nr: 0024524	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  94-36 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for schizophrenia, 
undifferentiated type, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1993 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied entitlement to 
an evaluation in excess of 30 percent for schizophrenia.  In 
a March 1997 decision, the Board increased this evaluation to 
50 percent.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
May 2000, the Court, in a single-judge decision, vacated the 
Board's March 1997 decision and remanded the matter back to 
the Board.

The Board also observes that the veteran initiated an appeal 
of the RO's January 2000 denial of entitlement to a 
compensable evaluation for right ear hearing loss, 
entitlement to service connection for post-traumatic stress 
disorder, and entitlement to a total disability rating based 
upon unemployability due to service-connected disabilities; 
he was notified of this decision in May 2000.  In that month, 
the RO issued a Statement of the Case addressing these issues 
following receipt of a May 2000 Notice of Disagreement.  The 
veteran's attorney has indicated that the veteran has 
submitted a Substantive Appeal to the RO as to these issues 
and has requested that such issues be considered at the same 
time as the instant appeal.  However, the Board notes that 
the evidence of record before the Board does not contain such 
a document and in any event, that appeal would be assigned a 
different (later) docket number from the instant appeal and 
therefore, would not be considered together.  Further, a case 
remanded by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action, unlike the other issues purportedly on appeal, is 
treated expeditiously by the Board without regard to its 
place on the Board's docket.  See 38 U.S.C.A. § 7107 (West 
Supp. 2000); 38 C.F.R. § 20.099 (1999).  As such, no further 
action is warranted on those issues by the undersigned at 
this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period prior to January 14, 1995, the 
veteran's service-connected schizophrenia was productive of 
severe occupational impairment, but he was employed.

3.  During the period on and after January 14, 1995, the 
veteran's service-connected schizophrenia has been shown to 
be productive of total occupational impairment, and he has 
not been employed.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for 
schizophrenia, undifferentiated type, for the period prior to 
January 14, 1995 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9204 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9204 (1996).

2.  The criteria for a 100 percent evaluation for 
schizophrenia, undifferentiated type, for the period on and 
after January 14, 1995 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9204 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9204 
(1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In a November 1981 rating decision, the Waco, Texas VARO 
granted service connection for schizophrenia, 
undifferentiated type, in view of recent treatment for this 
disorder and the veteran's participation in combat with the 
enemy during military service.  A 30 percent evaluation was 
assigned, effective from June 1981.  In a March 1982 rating 
decision, the Waco VARO increased this evaluation to 50 
percent, effective from June 1981, in view of a February 1982 
VA examination showing increased symptomatology.  In a 
subsequent rating decision, dated in June 1988, the Detroit 
VARO reduced this evaluation to 30 percent, effective from 
September 1988, in view of improvement shown upon a May 1988 
VA examination.  The Board would also point out that the 50 
percent evaluation granted by the Board in the vacated March 
1997 decision was effectuated by the RO in an April 1997 
rating decision as of September 1992, the date of receipt of 
the veteran's current claim.  This evaluation remains at 
issue in this case.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).
 
A VA hospital report from May and June of 1992 indicates that 
the veteran was hospitalized with symptoms including loss of 
sleep and hearing voices.  The report reflects that, after 
about a week of hospitalization, the veteran stopped hearing 
voices and slept better.  The discharge diagnosis was a 
schizoaffective disorder, and a Global Assessment of 
Functioning (GAF) score of 70 was assigned.

An October 1993 psychiatric evaluation conducted by Stephan 
Taylor, M.D., revealed that the veteran's subjective symptoms 
included auditory hallucinations, delusions of control and 
reference, and a low level of chronic suicidal ideation.  The 
veteran described his current mood as fair.  Dr. Taylor noted 
that the veteran's emotional relatedness was fair to poor and 
that his affect was very flat.  The impression was of a 
history of poor social adaptation, impaired functioning, and 
a chronic relapsing and remitting psychotic illness.  The 
veteran appeared to meet the criteria for a diagnosis of 
chronic undifferentiated schizophrenia, with a suggestion of 
an affective component.  Dr. Taylor also noted that the 
veteran was currently working, although his work ability was 
"sometimes impaired."  A GAF score of 65 was assigned for 
the current time and for the past year. 

During his December 1993 VA hearing, the veteran reported 
that he was currently working for the United States Postal 
Service, but he described such symptoms as hearing voices and 
sleeping only five to six hours per night.  

In a January 1994 letter, Dr. Taylor noted that the veteran 
had been successfully participating in a medication trial and 
that, while he was able to maintain "some employment," he 
also benefited "from his disability status given the chronic 
nature of this severe mental illness."  However, in a 
November 1994 statement, Dr. Taylor recommended that the 
veteran stop working because of his worsening psychiatric 
disorder.  In this statement, Dr. Taylor indicated that, even 
in the presence of mild psychotic symptoms, the veteran 
became unable to work because the work environment 
exacerbated his symptoms.  Dr. Taylor further indicated that 
the veteran had made determined efforts to continue working, 
but such symptoms as auditory hallucinations with paranoid 
and persecutory content rendered him unable to work even part 
time.

The veteran underwent a VA mental disorders examination in 
January 1997, during which he reported hearing voices and 
having paranoid feelings.  He also stated that he currently 
was not working, as he had retired in 1995 due to "his 
medical problem," and that he basically stayed at home all 
day.  Upon examination, the veteran was alert, oriented, and 
calm, but he had resting tremors of the right hand.  His mood 
was narrowed in range, and his affect was flat.  Also, his 
speech was fluent, with no dysarthria, formal thought 
disorders, or suicidal or homicidal ideations.  His insight 
was described as fair.  The Axis I diagnosis was 
schizophrenia, undifferentiated type and with a nonspecific 
pattern, and a GAF score of 55 was assigned.  The examiner 
clarified that since the veteran had been functional for 
years even with his current psychiatric symptoms, his 
schizophrenia best fit the nonspecific pattern.    

The claims file contains records of VA psychiatric treatment, 
dated from March 1997 to January 1999.  A March 1997 VA 
treatment record indicates that the veteran's schizophrenia 
symptoms had increased, and subsequent records contain a 
description of these symptoms as "persistent."  A July 1997 
treatment record contains an opinion from a psychiatrist that 
the veteran's illness "renders him unable to work."  In a 
July 1998 record, this same psychiatrist indicated that he 
would downgrade the veteran's GAF score to 40, given his 
impaired reality testing and major impairment in vocational 
and social functioning.

Also included in the claims file is a December 1997 report 
from Alan B. Douglass, M.D., who rendered diagnoses of 
schizophrenia, undifferentiated type; and post-traumatic 
stress disorder (PTSD).  Dr. Douglass pointed out that the 
veteran's symptoms of schizophrenia included ideas of 
reference, paranoid delusions, grandiose ideas, hallucinatory 
voices, social withdrawal, inhibition of speech, loss of 
friends, an inability to maintain a relationship with the 
opposite sex, and a lack of self-care/grooming.  Also, Dr. 
Douglass noted that the veteran's retirement from the United 
States Postal Service was medical-related in that it occurred 
following an acute paranoid outburst with other workers.  In 
view of his findings that the veteran was unable to work and 
suffered from severe social withdrawal and negative symptoms 
of schizophrenia, Dr. Douglass assigned a GAF score of 40 and 
indicated that he disagreed "strongly" with the more recent 
GAF scores that had been assigned.

In an April 1998 statement, Dr. Taylor indicated that he had 
treated the veteran for nine months and that his 
schizophrenia had worsened since the time that a GAF score of 
65 had been assigned.  Dr. Taylor noted "negative symptoms" 
like reduced expression of emotions, apathy, and lack of 
socialization and indicated that the veteran's psychiatric 
symptoms had forced him to finally leave his prior job.  
Given the veteran's "major impairment" in social and 
occupational functioning, Dr. Taylor found that a GAF score 
of 40 was warranted and stated that the veteran "struck me 
as an industrious, hard-working individual who wanted to 
work, but eventually could not work because of his illness."

The veteran underwent a VA psychiatric consultation with 
three examiners in August 1998, during which he complained of 
trouble thinking clearly, as well as anxiety, anger, and 
depression.  Upon examination, the veteran was slightly 
disheveled and presented with a flat affect and dysphoric 
mood.  The examiners noted that "[a]t times he would answer 
the questions as if he had not clearly heard the question."  
His thought process was coherent at times and contradictory 
at other times.  Also, he reported auditory hallucinations 
and paranoid delusions of people plotting against him and 
trying to harm and kill him.  He did not significantly 
endorse hyperarousal or intrusive thoughts but reported that 
he had flashbacks about two to three times per year.  The 
examiner noted that the veteran "is very paranoid, and the 
avoidant behavior is likely attributable to his paranoia."  
An Axis I diagnosis of schizophrenia, undifferentiated type, 
was rendered, and a GAF score of 60 was assigned.  
Additionally, the examiners noted that "[f]urther service 
connected disability compensation should be sought for 
schizophrenia."

The veteran noted in a June 1999 application for VA benefits 
that the date that he last worked full-time was January 13, 
1995.

In August 1999, the veteran underwent a psychological 
evaluation with Elaine M. Tripi, Ph.D., who indicated in her 
report that she had reviewed medical records dating back to 
service.  Dr. Tripi noted that the veteran had reported that 
he was able to take care of his personal needs but had no 
friends and spent most of his time alone.  He described his 
sleep as "fair" but reported difficulty getting back to 
sleep when he woke up early.  Also, he reported intrusive and 
involuntary thoughts of Vietnam on a frequent basis and 
described flashbacks.  Other subjective symptoms included 
emotional numbness, bouts of irritability, outbursts of 
anger, a sense of doom, and an exaggerated startle response.  
The Axis I diagnoses were schizophrenia and delayed PTSD, and 
a GAF score of 39 was assigned.  Dr. Tripi noted that the 
veteran was not "a viable rehabilitation candidate" and 
could not sustain substantial and gainful work activity at 
any skill or exertional level.

The veteran underwent a further VA psychiatric examination in 
December 1999, during which he reported that he was "in a 
fog all the time" and did not trust people.  He also 
reported variable sleep, a mostly depressed mood, nightmares 
of Vietnam, and paranoid ideation.  However, he also noted 
that his medications made the voices in his head less 
bothersome and that his concentration was good.  Upon 
examination, the veteran had fair grooming, and no abnormal 
behavior or movements were noted.  His mood was dysphoric, 
with a flat affect.  Also, he provided contradictory 
information at times during the interview.  Thought content 
was positive for auditory hallucinations and paranoid 
ideation, not of delusional intensity, and there was no 
evidence of suicidal or homicidal ideation.  Insight was 
minimal.  The Axis I diagnosis was schizophrenia, 
undifferentiated type, and a GAF score of 60 was assigned.    

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The Board would point out that, during the pendency of this 
appeal, the regulations governing the evaluation of 
psychiatric disorders have been revised.  The Court has held 
that if the applicable laws or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Prior to November 7, 1996, schizophrenia, undifferentiated 
type, manifested by considerable impairment of social and 
industrial adaptability warranted a 50 percent evaluation.  
Cases of symptomatology such as to produce severe impairment 
of social and industrial adaptability warranted a 70 percent 
evaluation.  A 100 percent was in order in cases of active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1996).

Under the revised criteria of Diagnostic Code 9204, effective 
as of November 7, 1996, a 50 percent disability evaluation 
encompasses schizophrenia, undifferentiated type, manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent disability evaluation is warranted in cases of 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.  A 100 percent disability evaluation 
is in order in cases of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9204 (1999).

The Board has reviewed all of the evidence noted above and 
observes that the veteran worked for the United States Postal 
Service through January 13, 1995.  Given that the veteran was 
working through that date, the Board is unable to find that 
his service-connected schizophrenia was productive of total 
occupational impairment prior to his retirement, as would 
warrant a 100 percent evaluation under both versions of 
Diagnostic Code 9204.  The Board has, however, reviewed the 
November 1994 statement from Dr. Taylor, which indicates that 
the veteran's schizophrenia had increased in severity to such 
an extent that he would not be able to maintain employment.  
This evidence is consistent with a finding of severe, though 
not total, occupational impairment.  As such, under the prior 
criteria of Diagnostic Code 9204, a 70 percent evaluation is 
warranted for the veteran's schizophrenia for the period 
prior to January 14, 1995 (apparently the first date 
following his last date of work). 

As to the period on and after January 14, 1995, the Board 
finds that VA treatment records dated in 1997 and 1998 
reflect that the veteran's schizophrenia had worsened and 
precluded gainful employment.  This basic finding is 
confirmed in the reports from Dr. Douglass, Dr. Taylor, and 
Dr. Tripi.  The Board attaches particular significance to Dr. 
Taylor's April 1998 statement, as he had treated the veteran 
over an extended period of time and had previously assigned a 
GAF score of 65 (e.g., some mild symptoms, with generally 
good functioning).  This evidence provides a picture of an 
individual who remained employed as long as possible but 
whose psychiatric condition finally worsened to the extent 
that he could no longer work.

The findings in the cited evidence are contraindicated to a 
certain extent by the August 1998 VA consultation report and 
the December 1999 VA examination report, both of which 
contain a GAF score of 60 (e.g., moderate symptoms).  
However, the examiners who provided these reports did not 
offer any further commentary as to the impact of the 
veteran's schizophrenia on his employability, and the basis 
of the assigned GAF score of 60 is unclear from these 
reports.  In view of this, the Board is unable to conclude 
that these VA reports are either as thorough or of greater 
probative value than the statements from Dr. Douglass, Dr. 
Taylor, and Dr. Tripi.  See Hayes v. Brown, 5 Vet. App. 60, 
69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence"). 

The Board would also point out that the symptoms of the 
veteran's schizophrenia, insofar as they affect his 
employability, have not been clearly distinguished from those 
of his nonservice-connected PTSD.  Therefore, the Board will 
treat all of these symptoms as being secondary to 
schizophrenia for the purposes of this decision.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is 
not possible to separate the effects of a nonservice-
connected condition from those of a service-connected 
condition, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  As such, and after resolving all doubt 
in the veteran's favor under 38 U.S.C.A. § 5107(b) (West 
1991), the Board concludes that a finding of total 
occupational impairment as a result of the veteran's service-
connected schizophrenia, undifferentiated type, is warranted 
for the period on and after January 14, 1995.  

Overall, the Board finds that a 70 percent evaluation is 
warranted for the veteran's service-connected schizophrenia 
for the period prior to January 14, 1995, while a 100 percent 
evaluation is warranted for the period on and after that 
date.


ORDER

A 70 percent evaluation for schizophrenia, undifferentiated 
type, is granted for the period prior to January 14, 1995, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A 100 percent evaluation for schizophrenia, undifferentiated 
type, is granted for the period on and after January 14, 
1995, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

